ILLINOIS OFFICIAL REPORTS
                                        Appellate Court




  Parents United for Responsible Education v. Board of Education of the City of Chicago,
                                2011 IL App (1st) 102901




Appellate Court            PARENTS UNITED FOR RESPONSIBLE EDUCATION, SOUTH
Caption                    SIDE UNITED LSC FOUNDATION, STEVEN ROSS, VALENCIA
                           RIAS, and JESSICA BENUZZI, Plaintiffs-Appellants, v. BOARD OF
                           EDUCATION OF THE CITY OF CHICAGO, Defendant-Appellee
                           (Mose Vines Academy Local School Council, School of Technology
                           Local School Council, School of Entrepreneurship Local School Council,
                           Chicago Westside Branch of the National Association for the
                           Advancement of Colored People, Reverend Charles Walker, LaJoyce
                           Hall, Larissa Bilous, and Darryl Gibson, Plaintiffs).



District & No.             First District, Second Division
                           Docket No. 1-10-2901


Filed                      July 26, 2011


Held                       In an action challenging defendant board of education’s power to
(Note: This syllabus       designate a school in the City of Chicago a “small school,” or to close the
constitutes no part of     school and open an alternative school in its place, without holding local
the opinion of the court   school council elections and ceding governing authority over that school
but has been prepared      to the local school council, summary judgment was properly entered for
by the Reporter of         defendant based on the finding that section 34-2.4b of the School Code
Decisions for the          exempted small schools and alternative schools from local school council
convenience of the         control under such circumstances.
reader.)
Decision Under             Appeal from the Circuit Court of Cook County, No. 08-CH-04912; the
Review                     Hon. Stuart Palmer, Judge, presiding.



Judgment                   Affirmed.


Counsel on                 Elaine K.B. Siegel, of Elaine K.B. Siegel & Associates, P.C., of
Appeal                     Chicago, for appellants.

                           Patrick J. Rocks, William A. Morgan, and Cynthia B. Harris, all of
                           Board of Education of the City of Chicago, Law Department, for
                           appellee.


Panel                      JUSTICE CONNORS delivered the judgment of the court, with
                           opinion.
                           Justices Karnezis and Harris concurred in the judgment and opinion.



                                             OPINION

¶1          In this case of first impression, the issue is whether defendant Board of Education of the
        City of Chicago may designate a school in the city of Chicago a “small school,” or close the
        school and open an alternative school in its place, without holding local school council
        (LSC) elections and ceding governing authority over the school to that LSC. The circuit court
        entered summary judgment on this question in favor of defendant, finding that section 34-
        2.4-2.4b of the School Code (105 ILCS 5/34-2.4b (West 2008)) exempts small schools and
        alternative schools in this particular situation from LSC control. We affirm.

¶2                                         BACKGROUND
¶3          For context, we will begin with only a general legal and factual overview of this case. We
        will refer to specific factual details from the record as necessary in our analysis.
¶4          LSCs are local governmental bodies that consist of up to 13 members who are elected
        from a school’s local community. LSCs have broad authority over an individual school’s
        spending priorities and the selection and retention of its principal, as well as some other
        school policies such as the dress code. See generally 105 ILCS 5/34-2.3 (West 2008)
        (enumerating the powers of LSCs). LSCs are designed to operate largely independently, and
        the overarching goal of the legislature in creating LSCs is to “make the individual local
        school the essential unit for educational governance and improvement and to establish a

                                                 -2-
     process for placing the primary responsibility for school governance and improvement in
     furtherance of [priority] goals in the hands of parents, community residents, teachers, and the
     school principal at the school level.” 105 ILCS 5/34-1.01 (West 2008).
¶5       Although LSCs are designed to be the basic unit of school governance, defendant still has
     control over certain school district-level decisions, such as opening and closing schools or
     establishing the educational curriculum. See generally 105 ILCS 5/34-18 (West 2008)
     (enumerating powers of defendant). Since the laws governing LSCs were first established
     by the Chicago School Reform Act in 1989 (see Pub. Act 85-1418 (eff. July 1, 1989)
     (amending Ill. Rev. Stat. 1989, art. 34 (now see 105 ILCS 5/art. 34))), the legislature has
     amended the School Code several times in order to exempt some schools from LSC control
     in certain circumstances. As relevant to this appeal, this category of exemptions includes
     those schools that have been designated by defendant as “small” or “alternative” schools. See
     105 ILCS 5/34-2.4b (West 2008).
¶6       This case arises out of defendant’s closure of several schools that were governed by LSCs
     and opening small and alternative schools in their place under the control of defendant. In
     2002, defendant closed and converted Orr Community Academy High School into several
     small schools, which included Mose Vines Preparatory Academy. Defendant also closed and
     converted South Shore High School into several specialized small schools, which included
     the School of Technology and the School of Entrepreneurship. In 2003, defendant converted
     Jean Baptiste Point DuSable High School into small schools, which included the Daniel Hale
     Williams Preparatory School of Medicine. In 2004, defendant opened the small school
     Pershing West Magnet School on the grounds of the former Douglas Elementary School. In
     2005, defendant opened the small school Suder Montessori School in the former Suder
     Elementary School building. Finally, in 2006, defendant closed George Washington High
     School and opened Carver Military Academy in its place as an alternative school.
¶7       Following conversion of the schools, defendant took direct control of local school
     functions that had previously been exercised by LSCs. Pursuant to defendant’s policy
     regarding small schools, defendant formed “advisory” LSCs at the small schools. Although
     the structure of these advisory LSCs is substantially the same as the elected LSCs, the
     advisory LSCs have no governance authority over the small schools. In the case of Carver
     Military Academy, it is governed by a board of governors that is appointed by defendant.
¶8       The plaintiffs in this case are LSCs of several of the above schools, interested community
     organizations, and interested community members who are eligible to serve on the LSCs. In
     February 2008, plaintiffs filed a three-count verified complaint in the circuit court seeking
     injunctive and declaratory relief. Count I sought a declaration that plaintiffs had a statutory
     right to elect LSCs with authority over Mose Vines and the Schools of Technology and
     Entrepreneurship. The complaint did not specifically refer to any other schools by name.
     Count II sought a writ of mandamus that would require defendant to hold LSC elections and
     recognize the governance authority of the LSCs over the schools. Count III sought in the
     alternative a common-law writ of certiorari in order to obtain judicial review of defendant’s
     actions. In essence, the complaint alleged that defendant had unlawfully taken direct control
     of the schools and refused to recognize the authority of the elected LSCs.


                                              -3-
¶9         Defendant moved to dismiss the complaint under section 2-619.1 of the Code of Civil
       Procedure (735 ILCS 5/2-619.1 (West 2008)), arguing among other things that section 34-
       2.4b of the School Code (105 ILCS 5/34-2.4b (West 2008)) exempts small schools such as
       Mose Vines and the Schools of Technology and Entrepreneurship from LSC control. The
       circuit court agreed with defendant and dismissed the complaint without prejudice on April
       11, 2008.
¶ 10       Plaintiffs then filed an unverified amended complaint, which alleged the same three
       counts but included additional plaintiffs. The amended complaint now included plaintiffs
       who were interested in the LSCs of the small schools Mose Vines, the Schools of
       Technology and Entrepreneurship, Williams Prep, Suder Montessori, and Pershing West, as
       well as the alternative school Carver Military Academy. Defendant moved for summary
       judgment on the amended complaint on July 17, 2008, raising substantially the same
       arguments as the earlier section 2-619.1 motion. The circuit court denied defendant’s motion
       for summary judgment, finding that an issue of material fact existed regarding the conversion
       process into small schools.
¶ 11       Defendant moved for summary judgment a second time in April 2008. Defendant
       supported its motion with the affidavits of Joshua Edelman, the executive officer of the
       office of new schools; Rick Mills, the military area officer for military academies and
       JROTC; and Estela Beltran, the secretary of defendant, who attested to the foundation of
       certified copies of documents that were attached to defendant’s motion for summary
       judgment. Defendant again argued that the seven schools were exempt from LSC control.
¶ 12       In response, plaintiffs submitted the affidavit of plaintiff Charles Walker, who was
       involved with the Mose Vines LSC. Plaintiffs conceded that small and alternative schools
       are exempt from LSC control in certain circumstances, but contended that section 34-2.4b
       of the School Code (105 ILCS 5/34-2.4b (West 2008)) only grants the exemption when an
       LSC does not already exist at the school. Plaintiffs argued that, because all of the schools at
       issue in this case had duly elected LSCs in place before their conversion to small and
       alternative schools, defendant was legally prohibited from “dissolving” the governing LSCs
       and replacing them with advisory LSCs.
¶ 13       Defendant moved to strike plaintiffs’ Walker affidavit as a violation of Illinois Supreme
       Court Rule 191(a) (eff. July 1, 2002) because it contained hearsay and failed to provide a
       foundation for its exhibits, which the circuit court granted in part. The circuit court then
       considered defendant’s motion for summary judgment and found (1) that the six small
       schools were exempt from LSC control because they had properly applied for and been
       granted small school status in accordance with section 34-2.4b, and (2) that Carver Military
       Academy was exempt from LSC control because there was no legally constituted LSC in
       place when it was designated as an alternative school. Because all seven of the schools
       named in plaintiffs’ complaint were exempt from LSC control, the circuit court granted
       summary judgment to defendant on all counts.
¶ 14       Plaintiff timely filed a notice of appeal, and this case is now before us.

¶ 15                                        ANALYSIS

                                                -4-
¶ 16       We review an order granting or denying summary judgment de novo. See Millennium
       Park Joint Venture, LLC v. Houlihan, 241 Ill. 2d 281, 309 (2010). “Summary judgment is
       proper where the ‘pleadings, depositions, and admissions on file, together with the affidavits,
       if any, show that there is no genuine issue as to any material fact and that the moving party
       is entitled to a judgment as a matter of law.’ ” Id. at 308-09 (quoting 735 ILCS 5/2-1005(c)
       (West 2008)).
¶ 17       A defendant who moves for summary judgment bears the initial burden of production,
       which may be met either “(1) by affirmatively showing that some element of the case must
       be resolved in his favor [citation], or (2) by establishing ‘that there is an absence of evidence
       to support the nonmoving party’s case.’ [Citation.]” Nedzvekas v. Fung, 374 Ill. App. 3d 618,
       624 (2007). Once a defendant has met this initial burden, then the burden shifts to the
       plaintiff to demonstrate that there is an unresolved issue of material fact that precludes
       summary judgment. See id. If the defendant has submitted sufficient evidence to demonstrate
       that the defendant is entitled to judgment as a matter of law, then the plaintiff “may not rely
       on the factual issues raised by the pleadings, but must submit affidavits or refer to
       depositions or admissions on file that present a contrary version of the facts.” Peregrine
       Financial Group, Inc. v. Trademaven, L.L.C., 391 Ill. App. 3d 309, 313 (2009).
¶ 18       We first examine whether defendant has met its burden of presenting evidence that
       demonstrates that it is entitled to judgment as a matter of law. As it did in the circuit court,
       defendant argues that section 34-2.4b of the School Code (105 ILCS 5/34-2.4b (West 2008))
       exempts small and alternative schools from LSC control under certain circumstances and
       instead grants defendant direct control over those schools. Specifically, the section states that
       the School Code sections that mandate LSC control
                “shall not apply to attendance centers that have applied for and been designated as
                a ‘Small School’ by the Board, the Cook County Juvenile Detention Center and Cook
                County Jail schools, nor to the district’s alternative schools for pregnant girls, nor to
                alternative schools established under Article 13A, nor to the Michael R. Durso
                School, the Jackson Adult Center, the Hillard Adult Center, the Alternative
                Transitional School, or any other attendance center designated by the Board as an
                alternative school, provided that the designation is not applied to a school building
                that has in place a legally constituted local school council; and the board of
                education shall have and exercise with respect to those schools and with respect to
                the conduct, operation, affairs and budgets of those schools, and with respect to the
                principals, teachers and other school staff there employed, the same powers which
                are exercisable by local school councils with respect to the other attendance centers,
                principals, teachers and school staff within the district, together with all powers and
                duties generally exercisable by the board of education with respect to all attendance
                centers within the district.” (Emphasis added.) 105 ILCS 5/34-2.4b (West 2008).1


               1
                Section 34-2.4b was amended in 2009, but the amendment did not take effect until several
       years after the events that are alleged in the complaint occurred and after this lawsuit was filed. See
       Pub. Act 96-105, § 5 (eff. July 30, 2009) (amending 105 ILCS 5/34-2.4b). We will therefore refer

                                                    -5-
       In the event that defendant takes direct control of a school under the statute, section 34-2.4b
       mandates that defendant “develop *** alternative methods” for involving parents and the
       community in the administration of the school. Id.
¶ 19        The parties offer competing interpretations of the meaning and effect of the proviso
       italicized above. Plaintiffs contend that the proviso applies to all clauses that precede it,
       meaning that defendant may only take control of schools that do not have elected LSCs in
       place at the time that they are designated a small or alternative school. In contrast, defendant
       argues that the proviso only applies to the immediately preceding clause, that is, to
       attendance centers designated as alternative schools.
¶ 20        Section 34-2.4b has not previously been interpreted, so we address this as a question of
       first impression. We interpret the meaning of a statute de novo, and the principles of statutory
       construction are well settled:
                “ ‘The cardinal rule of statutory construction is to ascertain and give effect to the
                intent of the legislature. [Citation.] That intent is best gleaned from the words of the
                statute itself, and where the statutory language is clear and unambiguous, it must be
                given effect. [Citation.] A court should interpret a statute, where possible, according
                to the plain and ordinary meaning of the language used. [Citation.] In determining the
                plain meaning of a statute’s terms, we consider the statute in its entirety, keeping in
                mind the subject it addresses, and the apparent intent of the legislature in enacting the
                statute. [Citation.]’ ” Hennings v. Chandler, 229 Ill. 2d 18, 24 (2008) (quoting Orlak
                v. Loyola University Health System, 228 Ill. 2d 1, 8 (2007)).
¶ 21        Examining the plain language and structure of section 34-2.4b, it is readily apparent that
       the proviso can only be logically read to apply to the immediately preceding clause. Plaintiffs
       argue that the proviso should apply both to schools designated as small schools and to those
       designated as alternative schools because both clauses contain the word “designated.” If
       small and alternative schools were the only schools that section 34-2.4b purports to exempt
       from LSC control, then plaintiffs’ interpretation might be reasonable. However, the proviso
       comes at the end of a sentence that contains nine separate clauses that each exempt a
       particular school or class of school. Between the small schools clause (the first exemption
       listed) and the alternative schools clause (the last exemption), there are seven other clauses
       that contain exemptions. If we were to accept plaintiffs’ argument that the proviso applies
       to both the first and last clauses listed, then we must necessarily also accept that it applies
       to the other seven listed exemptions.
¶ 22        But applying the proviso to any of the other seven exemptions yields a nonsensical result.
       For example, section 34-2.4b exempts the Cook County Juvenile Detention Center and Cook
       County jail schools from LSC control. However, the proviso “that the designation is not
       applied to a school building that has in place a legally constituted local school council”
       makes no sense in the context of that exemption because there is no “designation” to speak
       of regarding the detention center and jail schools. The same problem appears when we
       attempt to apply the proviso to the other named schools in section 34-2.4b.


       to the version of the statute as it existed prior to the most recent amendment.

                                                   -6-
¶ 23       It is well settled that “every part of [a] statute must be considered together and every
       word or phrase should be given some reasonable meaning within the context of the statute.”
       Macaluso v. Macaluso, 334 Ill. App. 3d 1043, 1047 (2002). The problem with plaintiffs’
       interpretation of the statute is that it requires us to limit the proviso’s applicability to two
       nonconsecutive clauses in a single sentence, yet not apply it to seven other clauses in the
       same sentence. There is nothing in the plain language of the statute that supports this
       selective application of the proviso to only two of the clauses that precede it. Plaintiffs’
       interpretation of the statute is not reasonable, and we cannot accept it.
¶ 24       A more reasonable interpretation of the statute is that the proviso applies only to
       alternative schools. Read together, the alternative schools clause and the proviso exempt
       from LSC control “any other attendance center designated by the Board as an alternative
       school, provided that the designation is not applied to a school building that has in place a
       legally constituted local school council.” Read in this fashion, the “designation” to which the
       proviso refers is the designation of a school as an alternative school by defendant, and the
       proviso does not unreasonably encompass other clauses that contain no such designation.
       Based on the plain language of the statute, the proviso language applies only to designated
       alternative schools.
¶ 25       Although the statute is unambiguous and we therefore need not look beyond its plain
       language, we note that our interpretation is supported by the history of section 34-2.4b. Prior
       to 1999, section 34-2.4b did not contain any proviso, and it instead absolutely exempted a
       number of schools and types of schools from LSC control, including small schools. See 105
       ILCS 5/34-2.4b (West 1998). In 1999, the legislature amended section 34-2.4b, adding both
       the proviso and the alternative schools clause to the statute as a single unit. See Pub. Act 91-
       622, § 10 (eff. Aug. 19, 1999) (deleting two named schools and adding “or any other
       attendance center designated by the Board as an alternative school, provided that the
       designation is not applied to a school building that has in place a legally constituted local
       school council”). Considering this history and the plain language of the statute, the
       legislature intended for the proviso to apply only to schools designated as alternative schools,
       rather than to all schools listed in section 34-2.4b.
¶ 26       In light of the above discussion, we hold that the proviso language of section 34-2.4b
       applies only to schools designated by defendant as alternative schools. However, we still
       must determine whether the small and alternative schools at issue in this case fall under the
       statutory exemptions from LSC control.
¶ 27       We first consider the six small schools. Section 34-2.4b exempts from LSC control
       “attendance centers that have applied for and been designated as a ‘Small School’ by
       [defendant].” 105 ILCS 5/34-2.4b (West 2008). In support of its summary judgment motion,
       defendant submitted the affidavit of Joshua Edelman, a board of education officer who is
       responsible for, among other things, implementing and overseeing defendant’s policies
       related to small and alternative schools. Edelman attested to the conversion process into
       small schools for Williams Prep, Pershing West, and Suder Montessori, which was also
       supported by a number of documents attached to Edelman’s affidavit.
¶ 28       As Edelman explained in his affidavit, in 2003, a group of educators at the former Jean


                                                 -7-
       Baptiste Point DuSable High School requested that defendant convert the high school into
       several small schools, one of which became Williams Prep. Defendant held several public
       hearings on the request and later approved the plan to open Williams Prep as a small school
       in November 2004. As part of this plan, defendant closed DuSable at the end of the 2005-06
       school year and opened Williams Prep as a small school.
¶ 29        Similarly, in 2004, educators and parents requested that defendant open Pershing West
       as a small school in the building that had formerly housed Douglas Elementary School.
       Following public hearings, defendant approved the proposal and opened Pershing West in
       September 2005. Pershing West was officially designated as a small school in August 2007.
¶ 30        In 2005, defendant received a request from a community organization to open Suder
       Montessori as a small school in the building that had formerly housed Suder Elementary,
       which had closed in June 2004. Defendant approved the plan and opened Suder Montessori
       in September 2005, and officially designated it as small school in August 2007.
¶ 31        Regarding the other three small schools, defendant submitted a number of records that
       detailed the applications and transition into small schools of Mose Vines and the Schools of
       Technology and Entrepreneurship. In 2002, the principal and LSC of Orr High School
       submitted a proposal to defendant to convert Orr into four separate small schools, one of
       which was Mose Vines. A similar request was made to defendant in 2002 to convert South
       Shore High School into four small schools, which included the Schools of Technology and
       Entrepreneurship. Mose Vines opened in 2003 and was designated as a small school in 2004.
       The Schools of Entrepreneurship and Technology opened in 2002 and 2003, respectively,
       and both were designated as small schools in 2007.
¶ 32        Although plaintiffs argue in their brief on appeal that only a school’s LSC can apply for
       the school to be designated as a small school (which, based on the record, in fact happened
       in the cases of several of the schools), plaintiffs provide us with no authority for this
       contention. The record demonstrates that all six of the small schools at issue in this case
       applied for and received small school designation. Based on this evidence, under section 34-
       2.4b the schools are exempt from LSC control and defendant is not required to hold LSC
       elections or to cede governance over the schools to the LSCs. Defendant has carried its initial
       burden of presenting evidence that demonstrates it is entitled to judgment as a matter of law
       regarding the six small schools.
¶ 33        We next consider the alternative school, Carver Military Academy. As we found above,
       section 34-2.4b conditionally exempts schools designated as alternative schools from LSC
       control, “provided that the designation is not applied to a school building that has in place
       a legally constituted local school council.” 105 ILCS 5/34-2.4b (West 2008). In support of
       its summary judgment motion, defendant submitted the affidavit of Rick Mills, the military
       area officer for military academies and JROTC for the Board of Education of the City of
       Chicago, who attested to the conversion of George Washington Carver High School into the
       alternative military school Carver Military Academy.




                                                -8-
¶ 34       In 2000, the LSC of Carver High School,2 with defendant’s concurrence and support,
       began making changes to the school in order to convert it into a military academy. However,
       the school lacked military leadership in key positions and did not have a governance structure
       that was conducive to a military-based education. In 2004, following complaints from LSC
       members and parents, Mills began working with defendant to fully transform Carver into a
       military academy. In February 2006, defendant held public hearings on the question of
       whether Carver should simply be closed and a proper military academy opened in its place.
       Based on the hearing officer’s findings, defendant approved the closure of Carver effective
       June 30, 2006, and it approved opening Carver Military Academy as an alternative school
       on July 1, 2006 at the same location. The new Carver Military Academy operates as a full
       military academy and, in line with the governance requirements of military academies, is
       controlled by an appointed board of governors rather than an elected LSC.
¶ 35       Considering these facts in light of section 34-2.4b, Carver Military did not have a legally
       constituted LSC in place at the time that it was designated an alternative school and is
       therefore exempt from LSC governance. Although Carver Military occupied the same
       building as the former Carver High School, the two schools are different legal entities.
       Defendant exercised its statutory power to close Carver High School on June 30, 2006. See
       105 ILCS 5/34-18(1), (4) (West 2008) (powers of the board of education). Plaintiff has
       presented no authority in support of the proposition that a school’s LSC continues to exist
       following closure of the school, and we are unaware of any.
¶ 36       Plaintiffs essentially argue that closing Carver, which was governed by an elected LSC,
       and opening Carver Military as an alternative school, in the same building, only a day later,
       and with no LSC, amounts to illegally “dissolving” the LSC in violation of the proviso. We
       cannot accept plaintiffs’ interpretation of the proviso, however, because it would lead to
       absurd results. Plaintiffs concede that defendant has the statutory power to open and close
       schools, but accepting plaintiffs’ interpretation of the proviso would mean that defendant
       could never transform a school into an alternative school and directly control it as section 34-
       2.4b envisions. Under plaintiffs’ interpretation, defendant would either be required to cede
       governance of a newly designated alternative school to an LSC or, alternatively, would be
       prohibited from closing a school in order to replace it with a directly governed alternative
       school because either action would amount to illegally “dissolving” the previously existing
       elected LSC. Both scenarios are contrary to the legislature’s grant of authority to defendant
       to directly govern alternative schools and to open and close schools, and plaintiffs’ do not
       attempt to reconcile this conflict. We therefore cannot accept plaintiffs’ position as a
       reasonable interpretation of the effect of the proviso.
¶ 37       Finally, even if we were to accept plaintiffs’ argument that an LSC continues to exist
       following the closure of a school, the term of Carver High School’s LSC expired at the end
       of the 2005-06 school year. See 105 ILCS 5/34-2.1 (West 2008) (LSC terms are for two years
       and expire in even-numbered years). There is no evidence in the record that any election for


               2
               As part of the attempted military conversion process, Carver High School changed its name
       to George Washington Military Academy in 1999. For clarity, we will refer to the school as Carver.

                                                  -9-
       a new LSC occurred prior to Carver High School’s closure, and there is also no evidence in
       the record that an LSC election was held for Carver Military Academy prior to its designation
       as an alternative school by defendant. Although plaintiffs attempt to argue that an LSC is a
       continually existing institution that cannot cease to exist as a legal entity when the terms of
       its members expire, plaintiffs provide no legal authority or evidence in the record in support
       of this proposition.
¶ 38        In sum, the record demonstrates that there was no LSC in place at Carver Military
       Academy when it was designated as an alternative school, and therefore it is exempt from
       LSC governance under section 34-2.4b. Based on this evidence, defendant has carried its
       initial burden of demonstrating that it is entitled to judgment as a matter of law regarding
       Carver Military Academy.
¶ 39        Having found that defendant has presented sufficient factual matters to show that it is
       entitled to judgment as a matter of law, the burden now shifts to plaintiffs to present evidence
       showing that there is a material issue of fact that would preclude summary judgment. See
       Nedzvekas, 374 Ill. App. 3d at 624. In their response to defendant’s motion, plaintiffs rely
       on both the allegations presented in their first amended complaint and the affidavit of Charles
       Walker. However, plaintiffs’ amended complaint is unverified, and it is well settled that “[i]f
       the party moving for summary judgment supplies facts that, if not contradicted, would
       warrant judgment in its favor as a matter of law, the opponent cannot rest on his pleadings
       to create a genuine issue of material fact.” Harrison v. Hardin County Community Unit
       School District No. 1, 197 Ill. 2d 466, 470 (2001). Plaintiffs consequently cannot use the
       allegations contained in their complaint to defeat defendant’s motion for summary judgment.
¶ 40        As a result, we consider only whether the Walker affidavit raises a genuine issue of
       material fact. We initially note that the circuit court struck paragraphs 3, 5, and 7 of the
       affidavit on motion of defendant. Plaintiffs do not contest that ruling on appeal, so we will
       not consider those paragraphs. In the remainder of the affidavit Walker, a Mose Vines LSC
       member, attests to some of the circumstances surrounding the conversion of Orr High School
       into the small schools that included Mose Vines. In essence, Walker attests that he was under
       the impression that the Mose Vines LSC was the governing authority of the school, but that
       defendant prevented the LSC from exercising its authority over the selection and retention
       of the principal of the school.
¶ 41        There are two problems with the Walker affidavit. First, Walker attests only to facts
       regarding Mose Vines and does not present any evidence regarding the other six schools.
       Because plaintiff did not submit any other evidence in opposition to defendant’s motion for
       summary judgment, plaintiffs have failed to raise an issue of material fact as to those six
       schools. Second, nowhere does the Walker affidavit present evidence that Mose Vines did
       not apply for and receive designation as a small school from defendant, which is the
       dispositive question regarding the exemption from LSC control under section 34-2.4b. In
       fact, the affidavit seems to assume that Mose Vines was properly converted to a small school.
       The overall purpose of the affidavit is to establish that Walker would neither have consented
       to nor approved of the conversion had he known that the LSC would only be advisory, but
       Walker’s understanding of the effect of conversion is irrelevant to the question of whether
       Mose Vines is exempt from LSC control. The affidavit consequently raises no material issues

                                                -10-
       of fact as to Mose Vines.

¶ 42                                      CONCLUSION
¶ 43       In sum, defendant has presented evidence that the six small schools and one alternative
       school that are named in plaintiff’s amended complaint are exempt from LSC control, which
       demonstrates that defendant is entitled to judgment as a matter of law. Because the Walker
       affidavit, which is the only admissible evidence that plaintiff has submitted in opposition to
       defendant’s motion, does not raise any issue of material fact, summary judgment in
       defendant’s favor is appropriate. The judgment of the circuit court is therefore affirmed.

¶ 44      Affirmed.




                                               -11-